Citation Nr: 1003302	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  08-15 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for an acquired psychiatric disorder, to 
include PTSD.  In August 2008, the Veteran testified before 
the Board at a hearing held at the RO. 

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  


REMAND

Additional development is necessary prior to further 
disposition of the claim.

The VA has a heightened burden of notification when the 
Veteran claims service connection for PTSD based upon 
personal assault.  Gallegos v. Peake, 22 Vet. App. 329 
(2008); 38 C.F.R. § 3.304(f)(3) (2009).  First, the RO must 
inform the claimant that he may submit alternative forms of 
evidence, that is, evidence other than service records, to 
corroborate his account of an in-service assault, and suggest 
potential sources for such evidence.  A claimant should also 
be notified that, alternatively, evidence of behavioral 
changes following the alleged in-service assault may 
constitute credible supporting evidence of the stressor.  
38 C.F.R. § 3.304(f)(3) (2009).  Second, VA must assist the 
claimant in the submission of alternative sources of 
evidence, by providing additional time for the claimant to 
submit such evidence after receipt of the personal-assault 
letter and, where appropriate, by obtaining evidence on the 
claimant's behalf.  Gallegos v. Peake, 22 Vet. App. 329 
(2008).  Such notification must be accomplished on remand.

The Veteran contends that he suffered an in-service personal 
assault when he was beaten severely with a guitar while he 
was sleeping when he was stationed in Germany.  He contends 
that he received treatment for the injury to his chest for 
three days.  He also contends that while in basic training, a 
superior pulled his arm behind his back and would not let go 
because the Veteran would not say a certain sentence.  

Service medical records do not reflect treatment for an 
injury to the chest due to a beating.  

Service personnel records reflect that in August 1968, the 
Veteran underwent a psychiatric evaluation prior to 
separation from service.  His commander had stated that the 
Veteran's potential was poor, that his appearance was sloppy, 
and that he had a complete disregard for authority.  The 
Veteran had twice received Article 15 punishment, for missing 
duty and for disrespecting an officer, and a summary court 
martial.  The Veteran expressed a desire to try harder and 
stay in service.  Psychiatric evaluation reflected no 
psychotic manifestations, and mental health examination was 
within normal limits.  The diagnosis was "no specific 
psychiatric diagnosis."  The Veteran's service personnel 
records reflect that in June 1969, he received a certificate 
of unsuitability for re-enlistment in service.

Post-service treatment records beginning in 1985 reflect 
ongoing treatment for mental disorders.  He was committed for 
psychiatric care at least four times in the late 1980s.  His 
psychiatric diagnoses include intermittent explosive 
disorder, adjustment disorder with disturbance of emotion and 
conduct, depression, mixed personality disorder, paranoid 
personality disorder, and substance abuse.  In those records, 
the Veteran stated that his anger began in his early 
adolescence and was related, in part, to his abusive family 
history. 

VA treatment records beginning in at least October 2005 
reflect a diagnosis of PTSD.  However, the basis for that 
diagnosis is not of record.  In July 2006, the Veteran's 
psychotherapy group counselor submitted a statement that the 
Veteran's current PTSD symptoms, including sleep 
disturbances, nightmares, trust issues, anger, irritability, 
hypervigilance, problems with interpersonal relationships, 
and tendencies to isolate himself, had been ongoing since his 
discharge from service and stem from his above-stated in-
service stressors. 

VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3) (2009); Patton v. West, 12 Vet. App. 272 
(1999); YR v. West, 11 Vet. App. 393 (1998).  Because it is 
unclear to the Board whether the testimony and evidence is 
sufficient to indicate that a personal assault occurred, or 
that the Veteran's PTSD is related to the claimed personal 
assaults, the Board finds that a remand for an examination 
and opinion is appropriate.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice informing him 
that he may submit alternative forms of 
evidence, other than service records, to 
corroborate his account of an in-service 
assault, and suggest potential sources for 
such evidence.  The letter should also 
notify him that, alternatively, evidence 
of behavioral changes following the 
alleged in-service assault may constitute 
credible supporting evidence of the 
stressor under § 3.304(f)(4).

2.  Schedule the Veteran for a VA 
psychiatric examination for the purpose of 
ascertaining whether any currently 
diagnosed psychiatric disorder is 
etiologically related to his active 
service.  The claims folder must be made 
available and reviewed by the examiner.  
All indicated testing should be conducted.

a.  Prior to the examination, identify 
for the examiner any stressor or 
stressors that are established by the 
record, to include any alleged assaults.

b.  The examiner must opine as to whether 
the evidence indicates that the claimed 
in-service personal assaults occurred.  
The examiner should specify whether any 
behavioral changes in service were 
indicative of the occurrence of any 
personal assault. 

c.  If a diagnosis of PTSD is 
appropriate, the examiner should specify 
(1) whether each alleged stressor found 
to be established by the evidence of 
record (whether by the RO or in the case 
of the alleged personal assault, in the 
examiner's opinion) was sufficient to 
produce PTSD; (2) whether each diagnostic 
criterion to support the diagnosis of 
PTSD has been satisfied; and (3) whether 
there is a link between the current 
symptomatology and one or more of the in-
service stressors sufficient to produce 
PTSD.  In offering those assessments, the 
examiner must acknowledge and comment on 
the lay evidence.  Any opinions expressed 
by the examiner must be accompanied by a 
complete rationale.

d.  If the examination results in a 
psychiatric diagnosis other than PTSD, 
the examiner should offer an opinion as 
to the etiology of the non-PTSD 
psychiatric disorder, to include whether 
it is at least as likely as not (a 50 
percent or greater probability) that any 
currently demonstrated psychiatric 
disorder, other than PTSD, is related to 
the appellant's active duty.  Again, in 
offering the opinions, the examiner must 
acknowledge and comment on the lay 
evidence.

e.  Is there clear and unmistakable 
evidence that the Veteran's psychiatric 
disorder pre-existed his service.  If so, 
is it at least as likely as not (50 
percent probability or greater) that any 
psychiatric disorder was aggravated 
beyond it natural progression by his 
service.

3.  Then, readjudicate the claim.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Thereafter, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


